In an action for defamation defendants appeal from an order entered January 22, 1953, insofar as said order denied their motion to require plaintiffs to serve an amended complaint separately stating and numbering the alleged causes of action contained in the second and third causes of action of the complaint. Defendants also appeal from an order entered August 10, 1953, denying their motion to require plaintiffs to serve a second amended complaint separately stating and numbering the alleged causes of action contained in the amended complaint. Appeal from order entered January 22, 1953, dismissed, without costs. The amended complaint superseded the original complaint and rendered academic the appeal from the order based on the original complaint. Order entered August 10, 1953, reversed, without costs, and motion granted, without costs, to the extent of directing plaintiffs, within twenty days after the entry of the order hereon, to serve a second amended complaint which shall eliminate all the joint causes of action and which shall set forth separately each plaintiff’s several causes of actions against the defendants. (Peacock V. Tata Sons, Ltd., 206 App. Div. 145; Garrison V. Sun Print. & Pub. Assn., 144 App. Div. 428.) Nolan, P. J., Adel, MaeCrate, Schmidt and Beldock, JJ., concur.